EXHIBIT 10.1

 

Release AGREEMENT

 

This Release Agreement (“Release) by and between Citius Pharmaceuticals, Inc.,
(“Citius”) and Aegis Capital Corp. (“Aegis” and together with Citius, each a
“Party” and collectively the “Parties”) is dated and effective as of the 7th day
of November, 2017.

 

WHEREAS, Citius and Aegis are Parties to that certain Underwriting Agreement
dated August 3, 2017 (the “Underwriting Agreement”) and that certain engagement
letter dated April 3, 2017 (the “Engagement Letter”);

 

WHEREAS, pursuant to the terms of the Underwriting Agreement, Citius retained
Aegis as representative of the underwriters named therein, relating to a firm
commitment underwritten public offering of Citius common stock and warrants;

 

WHEREAS, pursuant to Section 7.3 of the Underwriting Agreement and as referenced
in the Engagement Letter, Aegis received an irrevocable right of first refusal
for each and every future public and private equity and debt offering, including
all equity linked financings (a “Future Transaction”) for a period of twelve
(12) months after the date the Offering is completed (the “Right of First
Refusal”); and

 

WHEREAS, the Parties now wish to release Citius from any all obligations related
to the Right of First Refusal, including Section 7.3 of the Underwriting
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereby agree as follows:

 

1.  Release of all obligations under Section 7.3 Right of First Refusal. The
Parties acknowledge and agree that, upon receipt by Aegis and its designees of
the Consideration (as defined below), Citius is released from any and all
obligations in Section 7.3 in the Underwriting Agreement and otherwise related
to the Right of First Refusal. Citius may retain, engage or solicit any
investment banker, book-runner, financial advisor, underwriter and/or placement
agent in a Future Transaction without any notification to or consent from Aegis
and has no obligation to engage Aegis in any manner in any such Future
Transaction.

 

2.  Consideration for Release. Citius agrees that in exchange for the release
above it will pay $100,000 in cash to Aegis and issue an aggregate of 60,000
shares of restricted common equity to the designees of Aegis listed on Schedule
A hereto (the “Consideration”).

 

3.  Engagement Termination. The Parties acknowledge that, upon receipt by Aegis
and its designees of the Consideration, any ongoing engagement between the
Parties with respect to Aegis acting as investment banker, book-runner,
financial advisor, underwriter and/or placement agent, whether pursuant to the
Underwriting Agreement, Engagement Letter or otherwise, has been terminated.

 

4.  Survival of Terms. For the avoidance of doubt, the Parties acknowledge that
the provisions of the Underwriting Agreement intended to survive its performance
or termination, including, but not limited to, Sections 2, 3, 5, 7.1, 8 and 9
are not effected by this Release and remain in full force and effect.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Release Agreement to be
executed as of the day and year first above written.

 

  CITIUS PHARMCEUTICALS, INC.         By: /s/ Myron Z. Holubiak   Name: Myron
Holubiak   Title: Chief Executive Officer         AEGIS CAPITAL CORP.        
By: /s/ Thomas J. Higgins   Name: Thomas J. Higgins   Title: Managing Director,
Investment Banking

 

[Signature Page to Release Agreement]

 



 

 

 

Schedule A

Aegis Designees

 

Name  Number of Shares  Harry Ioannou   12,000  David Bocchi   12,000  Zachary
Hirsch   12,000  Robert Eide   12,000  Phillip Michals   6,000  Raffaele
Gambardella   6,000  Total:   60,000 

 

 

 

 

